DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-50, 52-59, 61, 62 and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11,247,446. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-34 of U.S. Patent No. 11,247,446 encompass or include that which is recited in claims 45-50, 52-59, 61, 62 and 64 of the present patent application.
Regarding independent claim 45, U.S. Patent No. 11,247,446 discloses an insulated paper product comprising two or more paper layers and insulating material, said insulating material comprising particles having an average particle size of less than about 1000 microns (µm), said particles comprising perlite, expanded perlite, perlite hollow microspheres, perlite microspheres, milled expanded perlite, perlite flakes, cenospheres, an aerogel, vermiculite, hollow expanded vermiculite, or any combination thereof, the two or more paper layers being bonded to one another so as to form an integral paper product,wherein the integral paper product (i) has a non-uniform distribution of the insulating material therethrough and (ii) is repulpable, and wherein the insulating material has a material bulk density of less than 0.6 gram per cubic centimeter (g/cm3) (claim 1).
Regarding claim 46, U.S. Patent No. 11,247,446 discloses the insulated paper product comprises at least one layer in combination with said two or more paper layers with said at least one layer comprising said insulating material (claim 2).
Regarding claim 47, U.S. Patent No. 11,247,446 discloses wherein one or more paper layers within said two or more paper layers comprise the insulating material (claim 3).
Regarding claim 48, U.S. Patent No. 11,247,446 discloses wherein the non-uniform distribution of insulating material within said integral paper product comprises (1) at least two paper layers with the insulating material therein and (ii) at least one paper layer substantially free of the insulating material (claims 2 and 3; and claim 23).
Regarding claim 49, U.S. Patent No. 11,247,446 discloses wherein all paper layers within said integral paper product comprise the insulating material (claims 2 and 3; and claim 25).
Regarding claim 50, U.S. Patent No. 11,247,446 discloses wherein the integral paper product comprises (i) a first linerboard layer comprising one or more first paper layers, (ii) a second linerboard layer comprising one or more second paper layers, and (iii) a fluted paper layer comprising one or more fluted paper layers positioned between the first linerboard layer and the second linerboard layer, and one or more of (i) said first linerboard layer, (ii) said second linerboard layer, and (iii) said fluted paper layer independently comprises insulating material therein or thereon, and wherein said fluted paper layer provides pockets of air between said first linerboard layer and said second linerboard layer, and said pockets of air represent from about 20 to 80 volume percent of a total volume occupied by said fluted paper layer (claim 27).
Regarding claim 52, U.S. Patent No. 11,247,446 discloses wherein the insulated paper product further comprises one or more non-paper layers, and the one or more non-paper layers comprise a gypsum layer, a clay-containing layer, a pigment-containing layer, a foam layer, a coating that provides a lower emissivity of the insulated paper product, bismuth oxychloride, mica, zinc oxide, sericite, gypsum, aluminum oxide, or any mixture or combination thereof (claim 6).
Regarding claim 53, U.S. Patent No. 11,247,446 discloses each paper layer that contains insulating material comprises from 15.0 weight percent (wt%) to 80.0 wt% fibers, and from about 85.0 wt% to about 20.0 wt% of the insulating material, based on a total weight of a given paper layer within the two or more paper layers (claim 12).
Regarding claim 54, U.S. Patent No. 11,247,446 discloses wherein the insulated paper product is molded to form a three-dimensional object (claim 13).
Regarding claim 55, U.S. Patent No. 11,247,446 discloses wherein said insulated paper product comprises a storage container, said storage container comprising a box, a cup, a mug, a flask, a thermos, a clam shell type box packaging for hot food, a corrugated paper product, a salad container for chilled food, a padded envelope, or a shipping container (claim 18).
Regarding claim 56, U.S. Patent No. 11,247,446 discloses wherein said insulated paper product comprises a storage container, said storage container comprising a storage volume at least partially surrounded by one or more container walls, each of the one or more container walls comprising the two or more paper layers and the insulating material, and said insulated paper product further comprises a coating on (i) an inner surface, (ii) an outer surface, or (iii) both (i) and (ii) of the storage container, the coating having a thermal emissivity of less than 0.90 at 23°C, as measured using Thermal Emissivity Method #4 (claim 32).
Regarding claim 57, U.S. Patent No. 11,247,446 discloses a method comprising: positioning an object within the storage volume of the storage container (claim 20).
Regarding claim 58, the insulated paper product disclosed in U.S. Patent No. 11,247,446 inherently has an ash content of at least 15.9% based on a total weight of said insulated paper product as determined by test method TAPPI T 211 om-16 Ash in wood, pulp, paper and paperboard combustion at 525oC, since the structure and makeup of the insulated paper product in U.S. Patent No. 11,247,446 is substantially identical to that of the claimed insulated paper product.
Regarding independent claim 59, U.S. Patent No. 11,247,446 discloses an insulated paper product comprising: two or more paper layers and insulating material, said insulating material comprising particles having an average particle size of less than about 1000 microns (µm), said particles comprising perlite, expanded perlite, perlite hollow microspheres, perlite microspheres, milled expanded perlite, perlite flakes, cenospheres, an aerogel, vermiculite, hollow expanded vermiculite, or any combination thereof, the two or more paper layers being bonded to one another so as to form an integral paper product, wherein the integral paper product (i) has a non-uniform distribution of the insulating material therethrough and (ii) is repulpable (see claim 27), and inherently has an ash content of at least 15.9% based on a total weight of said insulated paper product as determined by test method TAPPI T 211 om-16 Ash in wood, pulp, paper and paperboard combustion at 525oC, since the structure and makeup of the insulated paper product in U.S. Patent No. 11,247,446 is substantially identical to that of the claimed insulated paper product.
Regarding claim 61, U.S. Patent No. 11,247,446 discloses wherein said insulated paper product comprises a storage container, said storage container comprising a box, a cup, a mug, a flask, a thermos, a clam shell type box packaging for hot food, a corrugated paper product, a salad container for chilled food, a padded envelope, or a shipping container (claim 18).
Regarding independent claim 62, U.S. Patent No. 11,247,446 discloses an insulated paper product comprising: two or more paper layers and insulating material, said insulating material comprising particles having an average particle size of less than about 1000 microns (µm), said particles comprising perlite, expanded perlite, perlite hollow microspheres, perlite microspheres, milled expanded perlite, perlite flakes, cenospheres, an aerogel, vermiculite, hollow expanded vermiculite, or any combination thereof, the two or more paper layers being bonded to one another so as to form an integral paper product, wherein the integral paper product (i) has a non-uniform distribution of the insulating material therethrough (ii) is repulpable, and (iii) comprises a corrugated paper product (claim 27).
Regarding claim 64, the insulated paper product disclosed in U.S. Patent No. 11,247,446 inherently has an ash content of at least 15.9% based on a total weight of said insulated paper product as determined by test method TAPPI T 211 om-16 Ash in wood, pulp, paper and paperboard combustion at 525oC, since the structure and makeup of the insulated paper product in U.S. Patent No. 11,247,446 is substantially identical to that of the claimed insulated paper product.


Claims 51, 60 and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27 of U.S. Patent No. 11,247,446 in view of Fukuju et al. (US 9,216,909) [hereinafter Fukuju]. 
U.S. Patent No. 11,247,446 discloses an insulated paper product comprising two or more paper layers and insulating material, said insulating material comprising particles having an average particle size of less than about 1000 microns (µm), said particles comprising perlite, expanded perlite, perlite hollow microspheres, perlite microspheres, milled expanded perlite, perlite flakes, cenospheres, vermiculite, hollow expanded vermiculite, or any combination thereof, the two or more paper layers being bonded to one another so as to form an integral paper product,wherein the integral paper product (i) has a non-uniform distribution of the insulating material therethrough and (ii) is repulpable, and wherein the insulating material has a material bulk density of less than 0.6 gram per cubic centimeter (g/cm3) (claim 1).
U.S. Patent No. 11,247,446 fails to teach the insulating material comprising an aerogel.
Fukuju teaches that it is well known in the art to use aerogel as an insulating material which provides excellent thermal insulation performance (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulating material in U.S. Patent No. 11,247,446 to include aerogel as taught by Fukuju in order to provide a paper product with excellent thermal insulation properties.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 62 and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svending et al. (US 2017/0284030) [hereinafter Svending].
Svending discloses an insulated paper product comprising two or more paper layers and insulating material (paragraphs [0007-0014] and [0093]), the insulating material comprising particles having an average particle size of less than about 1000 µm (paragraph [0071]), the particles comprise perlite (paragraph [0062]), the two or more paper layers being bonded to one another so as to form an integral paper product (Figs. 5-6), wherein the integral paper product has a non-uniform distribution of the insulating material therethrough (Figs. 5-6), and comprises a corrugated paper product (paragraph [0040]). The recitation “is repulpable” in claim 62 is a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Svending clearly teaches all the structural limitations of the claimed insulated paper product. Accordingly, the paper product of Svending is capable of performing the intended use recited in claim 62. 
Regarding claim 64, the insulated paper product disclosed in Svending inherently has an ash content of at least 15.9% based on a total weight of said insulated paper product as determined by test method TAPPI T 211 om-16 Ash in wood, pulp, paper and paperboard combustion at 525oC, since the structure and makeup of the insulated paper product in Svending is substantially identical to that of the claimed insulated paper product.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Svending in view of Fukuju et al. (US 9,216,909) [hereinafter Fukuju]. 
Svending fails to teach the insulating material comprising an aerogel.
Fukuju teaches that it is well known in the art to use aerogel as an insulating material which provides excellent thermal insulation performance (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulating material in Svending to include aerogel as taught by Fukuju in order to provide a paper product with excellent thermal insulation properties.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781